Filed 9/29/14 Seabloom v. Wendel CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


CYNTHIA SEABLOM,                                                     B248665

         Cross-complainant and Respondent,                           (Los Angeles County
                                                                     Super. Ct. No. KC063482)
         v.

CHRISTINE WENDEL,

         Cross-defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Dan
Thomas Oki, Judge. Appeal dismissed.
                                                         ______
         Christine Wendel, in pro. per., for Cross-defendant and Appellant.
         No appearance for Cross-complainant and Respondent.
                                                         ______
       Christine Wendel appealed from the May 7, 2013 order appointing a receiver in a
cross-action brought against her by Cynthia Seablom and an underlying action between
CPS Signage & Marketing Corporation, a company affiliated with Wendel, and Seablom.
Wendel contends that the May 7, 2013 order is void because the trial court did not direct
the posting of a bond along with the receiver appointment. The court, however, entered a
subsequent order on May 20, 2013, in which it did direct the posting of a bond as a
condition of the receiver appointment. Wendel maintains that the court lacked
jurisdiction to enter the May 20, 2013 order because she already had filed a notice of
appeal from the May 7, 2013 order. But Wendel did not appeal from the May 20, 2013
order and accordingly has no basis to challenge it. The May 20, 2013 order thus is intact
and directs the posting of a bond, which is Wendel’s only complaint about the May 7,
2013 order. As a result, Wendel’s appeal from the May 7, 2013 order based on the
failure to direct the posting of a bond is moot.
                                      DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED.




                                                   ROTHSCHILD, P. J.
We concur:



              JOHNSON, J.



              MILLER, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              2